ON Rehearing.
By the Court,
Talbot, J. .-
Upon the rehearing the attorney for the relator asked to introduce an amended record showing that a general denial ' of the allegations of the complaint by oral answer was entered in the justice court. We think he ought not to have waited until after the argument and the rendition of our decision, and that the objection of respondent that the offer comes too late is well taken under the following rule 8: "Exceptions or objections to the -transcript, statement, the undertaking on appeal, notice of appeal, or to its service or proof of service, or any technical exception or objection to the record affecting the right of the appellant to be heard on the points of error assigned, which might be cured on suggestion of diminution of the record, must be taken at the first term after the transcript is filed, and must be noted in the written or the printed points of the respondent, and filed at least one day before the argument, or they will not be regarded.”
When a party assigns errors, it is incumbent on him to see that the record is in the condition in which he is entitled to have it. If he proceed upon an imperfect transcript, and the judgment of the court is against him, he cannot as a matter of right claim a certiorari to the inferior tribunal. Suggestions of imperfections in records must be seasonably made and in conformity to the rules of practice, or they will be denied. The court and suitors are bound by its rules, and they should be construed as statutes would be construed. (Merchants’ Nat. Bk. v. Grunthal, 39 Fla. 388, 22 South. 685, and cases there cited.) Although constrained to so hold, we would do so with reluctance if we did not believe that the correction of the record could make no difference in the result. *201The statute does not direct the justice court to certify the case to the district court on the entering of a general denial by oral answer, but only when it appears by the filing of a verified answer or upon the plaintiff’s own showing that the title to real property is necessarily involved. It is conceded that under the constitution and statute, to which reference is made in the opinion, the justice of the peace is without jurisdiction to try cases in which such title is involved, and the question presented pertains rather to the manner in which, as a matter of practice, it may be shown that the title is necessarily involved so as to warrant the certification of the case to the district court. Under a well-known rule of construction it may be held that the later qualify the prior words in the statute, and that the ease can only be certified when it appears by the verified answer or on the plaintiff’s own showing that the title is necessarily involved. It would seem that the legislature may properly require, and have required, the showing to be made in one of these ways as a matter of good faith. The provision is similar in theory to that in. some states which require the defendant to give notice and a bond when he desires to have the case certified away from the justice court.
If the plaintiff in an action alleges 'that he is the owner of a piece of land, the mere entry of an oral denial does not warrant the certification of the case, unless the courts legislate words into the statute which it does not contain, and at the same time nullify the force’of the provision that the case may be removed when it appears by a verified answer or by the plaintiff’s own showing that the title is involved, for this provision would be surplusage if the mere entry of an oral denial requires removal, of the case. Oral and unverified answers may be, and often are, entered for delay, and not seriously. They may be easily made when the defendant has no bona fide contention regarding the title, and to hold that they are sufficient to require the certification of the case would often lead to its removal when there is no proper issue for the district court to try under its original jurisdiction, and enable overcontentious attorneys to unnecessarily delay and annoy opposing litigants and trifle with the *202courts. Hence the provision for a verified answer is a wise one, and ought to be enforced. Nor would the introduction of evidence by the plaintiff, such as deeds or patents indicating that he held the title, and which were not conflicting, show that the title was involved or that there was any real controversy regarding it for the district court. This construction does not deprive the defendant of any rights, for, if he has, or believes he has, any real claims against the plaintiff's assertion of title, he may easily file the verified answer or introduce some conflicting evidence to show his good faith, and that the title is really involved, and thereby require removal of the case.
When the defendant or his attorney took the stand on the trial and testified that, so far as he knew, the title to the lands had always been in the plaintiff, there was an admission and an estoppel, which, regardless of any pretense to the contrary in the oral answer, indicated that there was no bona fide contention that the title was in defendant or in any one other than the plaintiff, or which required the removal of the case to the district court. It should not be demanded of any tribunal to try, or to have certified to it for trial, any matter which is not bona fide in contention. On -the same principle courts refuse to determine >cases which have been settled by the parties.
The order heretofore entered directing,that the writ be dismissed, and that the papers be returned to the justice court, is approved.
Fitzgerald, C. J.: I concur.